Citation Nr: 1712043	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  12-11 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating greater than 20 percent for status-post T8-T9 spinal fusion with chronic thoracic back pain and muscle spasm into right flank and thoracic areas.

2. Entitlement to special monthly pension based on the need for aid & attendance/housebound status.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to exclusively to service-connected status-post T8-T9 spinal fusion with chronic thoracic back pain and muscle spasm into right flank and thoracic areas.

(The remaining issue of whether recoupment of $50,688.00 that the Veteran received as disability severance pay at discharge from active service was proper will be the subject of a separate decision.)



REPRESENTATION

Appellant represented by:	Richard Hurley, Attorney at Law


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active service from July 1982 to September 1996, including in the Southwest Asia Theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims of entitlement to a disability rating greater than 20 percent for status-post T8-T9 spinal fusion with chronic thoracic back pain and muscle spasm into right flank and thoracic areas ("thoracic spine disability"), special monthly pension (SMP) based on the need for aid & attendance/housebound status, and to a TDIU.  The RO also continued recoupment of $50,688.00 that the Veteran received as disability severance pay at discharge from active service. 

The Veteran disagreed with this decision in May 2010.  He had a hearing at the RO in June 2011 before a Decision Review Officer (DRO) and a copy of the hearing transcript has been added to the record.  The Veteran perfected a timely appeal in May 2012.

In March 2015, the Board remanded the appeal for additional development.  

In March 2017, the Board separated this issue from the additionally appealed issues under the single decision exception for an issue based on completely different law and facts.  BVA Directive 8430, Decision Preparation and Processing: Policies and Responsibility Assignments, § 14(c)(10)(a)(7) (May 17, 1999) (listing recoupment as an issue dependent on completely different law and facts).

The Board notes that the Veteran filed a notice of disagreement to an October 2016 RO decision denying service connection for posttraumatic stress disorder (PTSD).  The record indicates that the RO is continuing to develop this issue, and the Board will defer any current action regarding the issue.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect the Veteran's increased rating claim for lumbar/low back strain; the Board must reconsider this issue in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

In this case, the findings of the Veteran's service-connected thoracic spine disability documented in the most recent VA examination dated in July 2016 do not meet the specifications of Correia.  Specifically, the examiner did not address whether the range of motion testing of the thoracolumbar spine was conducted on active or passive motion and weight-bearing or nonweight-bearing.  Given this, the examination inadequate and further examination is necessary prior to adjudicating the claim.

The issues of entitlement to SMP based upon aid and attendance and entitlement to TDIU are intertwined with the increased rating and adjudication will be deferred until the increased rating issue is adjudicated.   See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and consent, if necessary, to obtain any outstanding VA and/or private treatment records with respect to the claims on appeal.  After securing the information and appropriate consent from the Veteran, if necessary, VA should attempt to obtain any such treatment records that have not been previously associated with the Veteran's VA claims file.  All attempts to secure this evidence must be documented in the claims file.

2. After completing the above instruction and associating any outstanding evidence with the claims file, schedule the Veteran for an appropriate VA examination to determine the manifestations and current level of severity of his service-connected thoracic spine disability in accordance with the current disability questionnaire.  The electronic claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail. 

With respect to range of motion testing, this information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia, supra.  The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the testing cannot be conducted, the examiner must explain why.

The examiner must provide an explanation for any opinion(s) expressed. 

3. Then, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

